Mollison, Judge:
Counsel for the parties have submitted the appeals for reappraisement enumerated in the attached schedule for *466decision upon stipulation limited to the invoices where the merchandise was advanced in value and appraised on the basis of home market value. As to such merchandise, upon the basis of the said stipulation, I find that foreign value, as defined in section 402(c), Tariff Act of 1930, as amended, is the proper basis for the determination of the value thereof, and that such value, in each instance, was the appraised unit value, less 4 per centum, packed.
The appeals for reappraisement having been abandoned with respect to the invoices embraced in such appeals where appraisement was made on the basis of the entered unit invoice values, they are, to that extent, dismissed.
Judgment will issue accordingly.